

	

		II 

		109th CONGRESS

		1st Session

		S. 377

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2005

			Mr. Lieberman introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To require negotiation and appropriate

		  action with respect to certain countries that engage in currency

		  manipulation.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Fair Currency Enforcement Act of

			 2005.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				The manufacturing sector is

			 an important driver of the United States economy, contributing almost 30

			 percent of our economic growth during the 1990’s, and twice the productivity

			 growth of the service sector during that period.

			

				(2)

				The manufacturing sector

			 contributes significantly to our Nation’s development of new products and

			 technologies for world markets, performing almost 60 percent of all research

			 and development in the United States over the past two decades.

			

				(3)

				The manufacturing sector

			 provides high quality jobs, with average weekly wages between 20 and 30 percent

			 higher than jobs in the service sector.

			

				(4)

				The manufacturing growth

			 creates a significant number of jobs and investments in other sectors of the

			 economy, and this multiplier effect is reckoned by economists to

			 be larger (2.43 to 1) than for any other significant sector of the

			 economy.

			

				(5)

				The jobless

			 recovery from the recent recession has witnessed the worst job slump

			 since the Great Depression and the weakest employment recovery on

			 record.

			

				(6)

				The manufacturing sector has

			 been hit the hardest by the jobless recovery.

			

				(7)

				A significant factor in the

			 loss of valuable United States manufacturing jobs is the difficulty faced by

			 United States manufacturers in competing effectively against lower priced

			 foreign products.

			

				(8)

				A significant obstacle to

			 United States manufacturers in competing against foreign manufacturers is the

			 practice of some governments of intervening aggressively in currency markets,

			 or pegging their currencies at fixed rates, to maintain their own currencies at

			 artificially low valuations, thus subsidizing their export sales and raising

			 price barriers to imports from the United States.

			

				(9)

				Certain Asian countries

			 exemplify this practice. China, Japan, South Korea, and Taiwan together have

			 accumulated approximately 1/2 of the world’s total

			 currency reserves. The vast majority of these reserves, perhaps as high as 90

			 percent, are in dollars. These same 4 countries account for 60 percent of the

			 United States world trade deficit in manufactured goods. These reserves are

			 symptomatic of a strategy of intervention to manipulate currency values.

			

				(10)

				The People’s Republic of

			 China is particularly aggressive in intervening to maintain the value of its

			 currency, the renminbi, at an artificially low rate. China maintains this rate

			 by mandating foreign exchange sales at its central bank at a fixed exchange

			 rate against the dollar, in effect, pegging the renminbi at this rate. This low

			 rate represents a significant reason why China has contributed the most to our

			 trade deficit in manufactured goods.

			

				(11)

				Economists estimate that as a

			 result of this manipulation of the Chinese currency, the renminbi is

			 undervalued by between 15 and 40 percent, effectively creating a 15- to

			 40-percent subsidy for Chinese exports and giving Chinese manufacturers a

			 significant price advantage over United States and other competitors.

			

				(12)

				The national currency of

			 Japan is the yen. Experts estimate that the yen is undervalued by approximately

			 20 percent or more, giving Japanese manufacturers a significant price advantage

			 over United States competitors.

			

				(13)

				In addition to being placed

			 at a competitive disadvantage by foreign competitors’ exports that are unfairly

			 subsidized by strategically undervalued currencies, United States manufacturers

			 also may face significant nontariff barriers to their own exports to these same

			 countries. For example, in the past in China, until remediated, a complex

			 system involving that nation’s value added tax and special tax rebates ensured

			 that semiconductor devices imported into China were taxed at 17 percent while

			 domestic devices are effectively taxed at 6 percent.

			

				(14)

				The United States has the

			 right and power to redress unfair competitive practices in international trade

			 involving currency manipulation.

			

				(15)

				Under

			 section

			 3004 of the Omnibus Trade and

			 Competitiveness Act of 1988, the Secretary of the Treasury is

			 required to determine whether any country is manipulating the rate of exchange

			 between its currency and the dollar for the purpose of preventing effective

			 balance of payments adjustments or gaining unfair advantage in international

			 trade. If such violations are found, the Secretary of the Treasury is required

			 to undertake negotiations with any country that has a significant trade

			 surplus.

			

				(16)

				Article IV of the Articles of

			 Agreement of the International Monetary Fund prohibits currency manipulation by

			 a member for the purposes of gaining an unfair competitive advantage over other

			 members, and the related surveillance provision defines

			 manipulation to include protracted large-scale

			 intervention in one direction in the exchange market.

			

				(17)

				Under Article XV of the

			 Exchange Agreements of the General Agreement on Tariffs and Trade, all

			 contracting parties shall not, by exchange action, frustrate the intent

			 of the provisions of this Agreement, nor by trade action, the intent of the

			 Articles of Agreement of the International Monetary Fund. Such actions

			 are actionable violations. The intent of the General Agreement on Tariffs and

			 Trade Exchange Agreement, as stated in the preamble of that Agreement, includes

			 the objective of entering into reciprocal and mutually advantageous

			 arrangements directed to substantial reduction of tariffs and other barriers to

			 trade, and currency manipulation may constitute a trade barrier

			 disruptive to reciprocal and mutually advantageous trade arrangements.

			

				(18)

				Deliberate currency

			 manipulation by nations to significantly undervalue their currencies also may

			 be interpreted as a violation of the Agreement on Subsidies and Countervailing

			 Measures of the World Trade Organization (as described in section 101(d)(12))

			 of the Uruguay Round Agreements Act, which could lead to action and remedy

			 under the World Trade Organization dispute settlement procedures.

			

				(19)

				Deliberate, large-scale

			 intervention by governments in currency markets to significantly undervalue

			 their currencies may be a nullification and impairment of trade benefits

			 precluded under Article XXIII of the General Agreement on Tariffs and Trade,

			 and subject to remedy.

			

				(20)

				The United States Trade

			 Representative also has authority to pursue remedial actions under

			 section

			 301 of the Trade Act of

			 1974.

			

				(21)

				The United States has special

			 rights to take action to redress market disruption under

			 section

			 406 of the Trade Act of

			 1974 adopted pursuant to the provisions of the United States-China

			 Bilateral Agreement on World Trade Organization Accession.

			

				(22)

				While large-scale

			 manipulation of currencies by certain major trading partners to achieve an

			 unfair competitive advantage is one of the most pervasive barriers faced by the

			 manufacturing sector in the United States, other factors are contributing to

			 the decline of manufacturing and small and mid-sized manufacturing firms in the

			 United States, including but not limited to non-tariff trade barriers, lax

			 enforcement of existing trade agreements, and weak or underutilized government

			 support for trade promotion.

			

			3.

			Negotiation period regarding currency negotiations

			Beginning on the date of

			 enactment of this Act, the President shall begin bilateral and multilateral

			 negotiations for a 90-day period with those governments of nations determined

			 to be engaged most egregiously in currency manipulation, as defined in section

			 7, to seek a prompt and orderly end to such currency manipulation and to ensure

			 that the currencies of these countries are freely traded on international

			 currency markets, or are established at a level that reflects a more

			 appropriate and accurate market value. The President shall seek support in this

			 process from international agencies and other nations and regions adversely

			 affected by these currency practices.

		

			4.

			Findings of fact and report regarding currency

			 manipulation

			

				(a)

				In general

				During the 90-day negotiation

			 period described in section 3, the International Trade Commission shall—

				

					(1)

					ascertain and develop the

			 full facts and details concerning how countries have acted to manipulate their

			 currencies to increase their exports to the United States and limit their

			 imports of United States products;

				

					(2)

					quantify the extent of this

			 currency manipulation;

				

					(3)

					examine in detail how these

			 currency practices have affected and will continue to affect United States

			 manufacturers and United States trade levels, both for imports and

			 exports;

				

					(4)

					review whether and to what

			 extent reduction of currency manipulation and the accumulation of

			 dollar-denominated currency reserves and public debt instruments might

			 adversely affect United States interest rates and public debt financing;

				

					(5)

					make a determination of any

			 and all available mechanisms for redress under applicable international trade

			 treaties and agreements, including the Articles of Agreement of the

			 International Monetary Fund, the General Agreement on Tariffs and Trade, the

			 World Trade Organization Agreements, and United States trade laws; and

				

					(6)

					undertake other appropriate

			 evaluations of the issues described in paragraphs (1) through (5).

				

				(b)

				Report

				Not later than 90 days after

			 the date of enactment of this Act, the International Trade Commission shall

			 provide a detailed report to the President, the United States Trade

			 Representative, the Secretary of the Treasury, and the appropriate

			 congressional committees on the findings made as a result of the reviews

			 undertaken under paragraphs (1) through (6) of subsection (a).

			

			5.

			Institute proceedings regarding currency manipulation

			At the end of the 90-day

			 negotiation period provided for in section 3, if agreements are not reached by

			 the President to promptly end currency manipulation, the President shall

			 institute proceedings under the relevant provisions of international law and

			 United States trade laws including sections 301 and 406 of the

			 Trade Act of 1974 with respect to

			 those countries that, based on the findings of the International Trade

			 Commission under section 4, continue to engage in the most egregious currency

			 manipulation. In addition to seeking a prompt end to currency manipulation, the

			 President shall seek appropriate damages and remedies for the Nation’s

			 manufacturers and other affected parties. If the President does not institute

			 action, the President shall, not later than 120 days after the date of

			 enactment of this Act, provide to the appropriate congressional committees a

			 detailed explanation and accounting of precisely why the President has

			 determined not to institute action.

		

			6.

			Additional reports and recommendations

			

				(a)

				National security

				Within 90 days of the date of

			 enactment of this Act, the Secretary of Defense shall provide a detailed report

			 to the appropriate congressional committees evaluating the effects on our

			 national security of countries engaging in significant currency manipulations,

			 and the effect of such manipulation on critical manufacturing sectors.

			

				(b)

				Other unfair trade practices

				Within 90 days of the date of

			 enactment of this Act, the United States Trade Representative and the

			 International Trade Commission shall evaluate and report in detail to the

			 appropriate congressional committees on other trade practices and trade

			 barriers by major East Asian trading nations potentially in violation of

			 international trade agreements, including the practice of maintaining a

			 value-added or other tax regime that effectively discriminates against imports

			 by underpricing domestically produced goods, or setting technology standards

			 that effectively limit imports.

			

				(c)

				Trade enforcement

				Within 90 days of the date of

			 enactment of this Act, the United States Trade Representative and the

			 International Trade Commission shall report in detail to the appropriate

			 congressional committees on steps that could be taken to significantly improve

			 trade enforcement efforts against unfair trade practices by competitor trading

			 nations, including making recommendations for additional support for trade

			 enforcement efforts.

			

				(d)

				Trade promotion

				Within 90 days of the date of

			 enactment of this Act, the Secretaries of State and Commerce, and the United

			 States Trade Representative, shall prepare a detailed report with

			 recommendations on steps that could be undertaken to significantly improve

			 trade promotion for United States goods and services, including recommendations

			 on additional support to improve trade promotion.

			

			7.

			Currency manipulation defined

			In this Act, the term

			 currency manipulation means—

			

				(1)

				large-scale manipulation of

			 exchange rates by a nation in order to gain an unfair competitive advantage as

			 stated in Article IV of the Articles of Agreement of the International Monetary

			 Fund and related surveillance provisions;

			

				(2)

				sustained, large-scale

			 currency intervention in one direction, through mandatory foreign exchange

			 sales at a nation’s central bank at a fixed exchange rate; or

			

				(3)

				other mechanisms, used to

			 maintain a currency at a fixed exchange rate relative to another

			 currency.

			

